Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 03, 2020.  Claims 1-9 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first authentication information registration unit in which first authentication information used for permitting operation for the vehicle for maintenance of the vehicle is registered”; “a second authentication information registration unit in which second authentication information used for permitting operation for the vehicle other than the maintenance of the vehicle is registered”; “a first authentication process unit configured to”; “a second authentication process unit configured to”; and  “3an authority setting unit configured to” in claim 1.
	A review of the specification yields the following: “a first authentication information registration unit”; Specification page 11 ln. 26 – pg. 12 ln.3 states  “The first authentication information registration unit 12a is a memory to which first authentication information (for example, authentication code, authentication key, or biological information of maintenance operator) is registered.”
“a second authentication information registration unit”; Specification pg. 12 lns. 5 – 9 state “Moreover, the second authentication information registration unit 12b is a memory to which second authentication information (for example, authentication code, authentication key, or biological information of manager or user) is registered.”
“a first authentication process unit configured to”; Specification pg. 11 lns. 16 – 20 state “The ECU 12 includes a first authentication information registration unit 12a, a second authentication information registration unit 12b, a first authentication process unit 12c, a second authentication process unit 12d, an authority setting unit 12e, and a communication control unit 12f.”
“a second authentication process unit configured to”; Specification pg. 11 lns. 16 – 20 state “The ECU 12 includes a first authentication information registration unit 12a, a second authentication information registration unit 12b, a first authentication process unit 12c, a second authentication process unit 12d, an authority setting unit 12e, and a communication control unit 12f.” and  
“3an authority setting unit configured to”; Specification pg. 11 lns. 16 – 20 state “The ECU 12 includes a first authentication information registration unit 12a, a second authentication information registration unit 12b, a first authentication process unit 12c, a second authentication process unit 12d, an authority setting unit 12e, and a communication control unit 12f.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a first authentication process unit configured to”; “a second authentication process unit configured to”; and “3an authority setting unit configured to”; invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes no structural elements for the claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the ECU (12).  The specification states “This system 10 is a security system for a vehicle and includes a vehicle 14 including an ECU 12 that performs an authentication process to be described below.” (pg. 8 ln. 27- pg. 9 ln. 2)  That is, the claim elements recited are shown and described as being included in the ECU (12).  “The ECU 12 includes a first authentication information registration unit 12a, a second authentication information registration unit 12b, a first authentication process unit 12c, a second authentication process unit 12d, an authority setting unit 12e, and a communication control unit 12f.” (pg. 11 lns. 16 – 20 and Fig. 1)  Therefore, the ECU is essential and must be recited.  

Claims 2-9 are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masatoshi et al., JP 2016/172472 A.

Regarding claim 1, Masatoshi teaches a vehicle control system configured to permit an authentication target to operate a vehicle on a basis of authentication information obtained from the authentication target, the vehicle control system comprising: 
a first authentication information registration unit in which first authentication information used for permitting operation for the vehicle for maintenance of the vehicle is registered; (Masatoshi,  see at least ¶ [0030] which states “The level values shown in FIG. 4 are registered in the security authentication key registration units 56, 66, 76 (FIG. 3) of the portable device 40.”)
a second authentication information registration unit in which second authentication information used for permitting operation for the vehicle other than the maintenance of the vehicle is registered; (Masatoshi,  see at least ¶ [0030] which states “The level values shown in FIG. 4 are registered in the security authentication key registration units 56, 66, 76 (FIG. 3) of the portable device 40.”)
a first authentication process unit configured to perform a first authentication process for a first authentication target on a basis of authentication information obtained from the first authentication target and the first authentication information registered in the first authentication information registration unit; (Masatoshi,  see at least ¶ [0027] which states “As the operation authority range, three levels of values from level 1 to level 3 are set. Of these, level 1 is a level that gives an operation authority range equivalent to that of the owner of the vehicle 10. Specifically, as shown in FIG. 4, the driving operation, the operation of the audio / visual device, and the operation of the car navigation can be performed without restrictions. However, the failure diagnosis operation of the vehicle 10 cannot be executed.”)
a second authentication process unit configured to perform a second authentication process for a second authentication target on a basis of authentication information obtained from the second authentication target and the second authentication information registered in the second authentication information registration unit; (Masatoshi,  see at least ¶ [0028] which states “Further, level 2 is a level that gives an operation authority range equivalent to a person registered with the authority of the owner, for example, a family of the owner of the vehicle 10. Specifically, as shown in FIG. 4, the customization operation, the registration operation, the update operation, and the information browsing operation are restricted in the level 1 operation authority range.”) and 
an authority setting unit configured to permit the operation for the vehicle for the maintenance of the vehicle in a case where both authentication in the first authentication process and authentication in the second authentication process have succeeded. (Masatoshi,  see at least ¶ [0029] which states “Level 3 is a level that gives an operation authority range equivalent to a person who performs maintenance and diagnosis of the vehicle 10, such as a dealer or a mechanic in a maintenance shop. Specifically, as shown in FIG. 4, normal operation, update operation, and failure diagnosis operation of the vehicle 10 are permitted.”)
Regarding claim 2, Masatoshi teaches a vehicle control system, wherein if the authentications in both the first authentication process and the second authentication process performed on the basis of a request for operation permission for the vehicle for the maintenance of the vehicle have succeeded, the authority setting unit is configured to permit the operation for the vehicle for the maintenance of the vehicle. (Masatoshi,  see at least ¶ [0029] which states “Level 3 is a level that gives an operation authority range equivalent to a person who performs maintenance and diagnosis of the vehicle 10, such as a dealer or a mechanic in a maintenance shop. Specifically, as shown in FIG. 4, normal operation, update operation, and failure diagnosis operation of the vehicle 10 are permitted.”)

Regarding claim 3, Masatoshi teaches a vehicle control system, wherein the second authentication information is authentication information used for permitting the operation for the vehicle for managing the vehicle. (Masatoshi,  see at least ¶ [0029] which states “Level 3 is a level that gives an operation authority range equivalent to a person who performs maintenance and diagnosis of the vehicle 10, such as a dealer or a mechanic in a maintenance shop. Specifically, as shown in FIG. 4, normal operation, update operation, and failure diagnosis operation of the vehicle 10 are permitted.”)

Regarding claim 4, Masatoshi teaches a vehicle control system, wherein the second authentication information is authentication information used for permitting the operation for the vehicle for using the vehicle. (Masatoshi,  see at least ¶ [0028] which states “Further, level 2 is a level that gives an operation authority range equivalent to a person registered with the authority of the owner, for example, a family of the owner of the vehicle 10. Specifically, as shown in FIG. 4, the customization operation, the registration operation, the update operation, and the information browsing operation are restricted in the level 1 operation authority range.”)

Regarding claim 5, Masatoshi teaches a vehicle control system, wherein the second authentication information is registered in the second authentication information registration unit as authentication information about a user of the vehicle in a predetermined period including a time point when the second authentication process is performed. (Masatoshi,  see at least ¶ [0044] which states “

Regarding claim 6, Masatoshi teaches a vehicle control system, wherein: 
if both the authentication in the first authentication process and the authentication in the second authentication process have succeeded and permission information expressing that a manager of the vehicle has permitted the maintenance of the vehicle is possessed, the authority setting unit is configured to permit the operation for the maintenance of the vehicle in a first permission range; (Masatoshi,  see at least ¶ [0028] which states “Further, level 2 is a level that gives an operation authority range equivalent to a person registered with the authority of the owner, for example, a family of the owner of the vehicle 10. Specifically, as shown in FIG. 4, the customization operation, the registration operation, the update operation, and the information browsing operation are restricted in the level 1 operation authority range.”)
if both the authentication in the first authentication process and the authentication in the second authentication process have succeeded and the permission information is not possessed, the authority setting unit is configured to permit the operation for the maintenance of the vehicle in a second permission range; (Masatoshi,  see at least ¶ [0029] which states “Level 3 is a level that gives an operation authority range equivalent to a person who performs maintenance and diagnosis of the vehicle 10, such as a dealer or a mechanic in a maintenance shop. Specifically, as shown in FIG. 4, normal operation, update operation, and failure diagnosis operation of the vehicle 10 are permitted.”) and 
an operation permission range for the vehicle in the second permission range is more limited than that in the first permission range. (Masatoshi,  see at least ¶ [0028]-[0029[) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masatoshi et al., JP 2016/172472 A in view of Nomura et al., US 2017/0284426 A1.

Regarding claim 7, Masatoshi teaches a vehicle control system. Masatoshi does not specifically teach the following.  However, Nomura teaches wherein if the first authentication target and/or the second authentication target does not exist in a predetermined range after the operation for the maintenance is permitted, the authority setting unit is configured to cancel the operation permission for the maintenance. (Nomura, see at least ¶ [0095] which states “even if the gate lock lever 13 has been switched to the unlock position, when the operator holding the portable key device 51 leaves the operator's seat 9 (not in the cab 8), the driving of the hydraulic actuators 5E, 5F, 5G, 5H, 2E, 2F, and 3A is prohibited. Here, the basic range can be selected from the ranges (A) to (I) listed below, for example. It should be noted that it is most preferable that the basic range is strictly set so as to be within the ranges of (A) to (I) below. However, the authenticable range can be enlarged or reduced some or less depending on the performance of the LF transmission antenna 53, directivity of electric waves and the like. That is, it is assumed that enlargement or reduction (enlargement or reduction within 0.5 meters, for example) of the ranges (A) to (I) listed below is allowed as long as it is a range that can suppress operation of the hydraulic excavator 1 by a person other than the operator.”) It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Masatoshi with those of Nomura as both are vehicle authenticating devices to limit who may operate a vehicle as well as to apply a known technique to a known device ready for improvement to yield predictable results. 
Regarding claim 8, Masatoshi teaches a vehicle control system. Masatoshi does not specifically teach the following.  However, Nomura teaches wherein even if the first authentication target and/or the second authentication target does not exist in the predetermined range after the operation for the maintenance is permitted, the authority setting unit is configured to continue the operation permission for the maintenance in a case where the permission information expressing that the manager of the vehicle has permitted the maintenance of the vehicle is possessed. (Nomura, see at least ¶ [0095] which states “even if the gate lock lever 13 has been switched to the unlock position, when the operator holding the portable key device 51 leaves the operator's seat 9 (not in the cab 8), the driving of the hydraulic actuators 5E, 5F, 5G, 5H, 2E, 2F, and 3A is prohibited. Here, the basic range can be selected from the ranges (A) to (I) listed below, for example. It should be noted that it is most preferable that the basic range is strictly set so as to be within the ranges of (A) to (I) below. However, the authenticable range can be enlarged or reduced some or less depending on the performance of the LF transmission antenna 53, directivity of electric waves and the like. That is, it is assumed that enlargement or reduction (enlargement or reduction within 0.5 meters, for example) of the ranges (A) to (I) listed below is allowed as long as it is a range that can suppress operation of the hydraulic excavator 1 by a person other than the operator.”) (see claim 7 above for rationale supporting obviousness, motivation, and reason to combine.)

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668